Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the Request for Continued Examination and Information Disclosure Statement filed April 22, 2021.

3.	Claims 1-16 and 19-21 have been examined and are pending with this action.

4.	The references in the IDS has been considered.


Allowable Subject Matter
5.	Claims 1-16 and 19-21 are allowable over prior art of record.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “detecting a human-inaudible acoustic signal at a content delivery device, supplying an indication of receipt of the inaudible signal from the content delivery device to a content management system, responding to the indication of receipt of the inaudible signal by providing content to the content delivery device for presentation to a user of the content delivery device, wherein the content is provided to the content delivery device in conjunction with a trigger description indicating whether content can be presented on the device, and presenting the content upon satisfaction of a threshold condition set forth in the trigger, wherein the threshold condition comprises one or more of a number of times the 
Although Mufti explicitly teaches the “detecting”, “supplying”, and “responding” steps as recited above, Mufti fails to explicitly teach “wherein the content is provided to the content delivery device in conjunction with a trigger description indicating whether content can be presented on the device” (emphasis added). With regards to the teachings of Pierce, Jr. et al. (US 2012/0064874), the examiner agrees with the applicant(s) arguments (see applicant Remarks, pages 2-3). 
Even still, one of ordinary skill in the art will argue, any additional subjective description indicating any subjective information (“trigger description indicating whether content can be presented on the device”) can be provided in conjunction with requested content. However, none of the cited references explicitly teach the additional limitation of “permitting access and presenting the content upon satisfaction of a threshold condition set forth in the trigger, wherein the threshold condition comprises one or more of a number of times the inaudible signal has been received, a number of times a song has been played, geographic location of the content delivery device, whether the content delivery device is moving, time of day, user preferences, attendance of the content delivery device at a music or entertainment venue, presence of the content delivery device at a commerce, shopping or business environment, or receipt of a second human-inaudible acoustic signal”. For at least these reason, claims 1-16 and 19-21 are allowable over prior art of record

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON

Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
April 28, 2021